Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
On page 15-16 of the Applicant’s Response, Applicant:  “Lee ’255 does not contemplate a CSI update capability that corresponds, for instance, to multiple service types, such as first and second service types combined. Geirhofer, failing to describe “service priority type,”“.
Examiner respectfully disagrees with Applicant’s argument.  Geirhofer discloses CSI processes for specific channels associated with channel measurement resources and interference measurement resources (p82).  Geirhofer discloses each CSI process is indexed by priority; and Geirhofer discloses responding to the multiple CSI processes’ requests is based on the priority when the total, i.e. combined, CSI process requests exceed the maximum capability of the UE (p94).  Geirhofer does not expressly disclose a prioritization technique based on service priority type; however, Lee ‘255 expressly discloses a prioritization technique based on service priority type (page 24 of Provisional Application 62/561686).  Thus the modification of Geirhofer’s disclosure of prioritized CSI processes with the prioritization technique using service types disclosed by Lee ‘255 would have been obvious to one of ordinary skill in the art.
On page 16 of the Applicant’s Response, Applicant:  “Lee ’255 describes a CSI update capability for each service type, but not does contemplate how each of these CSI update capabilities may be used together“.

On page 16 of the Applicant’s Response, Applicant:  “Geirhofer, Lee ’255, Harrison, Lee ’138, Nogami, Park, Rudolf, and Liu—alone or in any combination—do not teach or suggest “wherein the first CSI process comprises an ultra-reliable low latency communications (URLLC) CSI process, and wherein the second CSI process comprises a shortened transmission time interval (sTTI) CSI process,” as recited in dependent claim 4. Dependent claim 30 recites similar subject matter“.
Examiner respectfully disagrees with Applicant’s argument.  As discussed above, Geirhofer in combination with Lee ‘255 disclose a prioritization of multiple CSI processes based on service types being implemented in the monitored channels.  Lee ‘138 discloses that sTTI’s are used for high priority services such as URLLC (p112).  Lee ‘138 discloses that the service type, URLLC, has priority over long TTI and any other transmission (p119).  In other words, Lee ‘138 discloses the service type, URLLC, has priority over all other transmissions.  Thus it would have been obvious to one of 
In view of the above discussions the rejection of claims 1-54 still stands.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2, 5, 6, 8, 9, 12-18, 22-24, 26-28, 31, 32, 34, 35, 38-44, 48-50, and 52-54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geirhofer et al. (US 2013/0258965) (“Geirhofer”) in view of Lee et al. (US 2020/0177255) (“Lee”).



For claims 1, 27, 53, and 54; Geirhofer discloses:  identifying that a user equipment (UE) supports communications of a first priority type and a second priority type (paragraph 85, 93:  the CSI processes may be prioritized based on their corresponding indexes … UE determines a UE capability corresponding to a maximum number of supported channel state information processes. The maximum number of supported channel state information processes may be selected by the UE and may depend on implementation constraints or other factors); reporting a channel state information (CSI) update capability comprising a total number of CSI processes capable of being performed by the UE for both the first and second priority types combined (paragraph 70:  The maximum number of supported CSI processes may be an absolute pre-defined number or may be based on a UE capability that is signaled by the UE to the network. For example, the UE capability signaling may indicate that the UE supports a specific number of CSI processes); receiving a first CSI request of the first priority type and a second CSI request of the second priority type (paragraph 85:  the CSI processes of the CSI process configurations are indexed. Furthermore, the CSI processes may be prioritized based on their corresponding indexes); prioritizing, when a number of CSI processes comprising a first CSI process associated with the first CSI request and a second CSI process associated with the second CSI request to update exceeds the total number, the first CSI process of the first service priority type over the second CSI process of the second service priority type based at least in part on a set of priority rules and the CSI update capability (paragraph 93-94:  the CSI processes of the CSI process configurations are indexed. Furthermore, the CSI processes may be prioritized based on their corresponding indexes…The total number of active CSI processes (i.e., or pending CSI requests) may not exceed the UE capability…To the extent that the total number of CSI processes exceed the UE capability, the UE may provide outdated CSI reports); updating CSI for the one or more CSI processes based at least in part on the prioritization of the one or more CSI processes (paragraph 85:  the CSI processes may be prioritized based on their corresponding indexes); and reporting the updated CSI (paragraph 94:  To the extent that the total number of CSI processes exceed the UE capability, the UE may provide outdated CSI reports as previously discussed based on various prioritization techniques).
Geirhofer does not expressly disclose, but Lee from similar fields of endeavor teaches:  service priority type (page 24:  It may be regulated that the fast CSI reporting is performed only in the case of a CSI report on a cell or CSI process with a specific target BLER, a specific service type (e.g., URLLC), a specific TTI length, and/or a specific numerology),.  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the CSI reporting as described by Lee in the feedback system as described by Geirhofer.  The motivation is to improve service level agreements.
For claims 2 and 28; Geirhofer discloses:  reporting the updated CSI and a previously determined CSI of the second CSI process based at least in part on the second service type (paragraph 85, 94:  To the extent that the total number of CSI processes exceed the UE capability, the UE may provide outdated CSI reports as previously discussed based on various prioritization techniques… While indexing provides one basis for prioritizing CSI processes, the prioritization may be based on other approaches, such as, queuing requests based on first in first out (FIFO) order, ignoring requests beyond a maximum supported number of requests, or combining CSI requests that occur every n subframes (where n is greater than one)).
For claims 6 and 32; Geirhofer discloses the subject matter in claim 1 as described above in the office action.
The above operation may be applied such that when multiple CSI reports have the same triggering time or when the triggering time of a CSI report with a high priority is later than that of a CSI report with a low priority, the CSI report with the high priority is updated first. In addition, the operation may be applied such that when multiple CSI reports have the same reporting time or when the reporting time of a CSI report with a high priority is later than that of a CSI report with a low priority, the CSI report with the high priority is updated first).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the CSI reporting as described by Lee in the feedback system as described by Geirhofer.  The motivation is to improve service level agreements.
For claims 8 and 34; Geirhofer discloses:  prioritizing the first CSI process associated with a lower cell index over a third CSI process of the first service type and associated with a higher cell index in accordance with the set of priority rules (paragraph 85, 94:  the CSI processes may be prioritized based on their corresponding indexes).
For claims 9 and 35; Geirhofer discloses:  prioritizing the first CSI process associated with a lower CSI process index over a third CSI process of the first service type and associated with a higher CSI process index in accordance with the set of priority rules (paragraph 85, 94:  the UE may generate at least one channel state information report based on the last indicated measurement resources for the lowest indexed processes up to the maximum number of supported channel state information processes).
For claims 12 and 38; Geirhofer discloses:  first CSI process and the second CSI process are CSI processes of two or more CSI processes, and wherein updating CSI for ignoring requests beyond a maximum supported number of requests).
For claims 13 and 39; Geirhofer discloses the subject matter in claim 1 as described above in the office action.
Geirhofer does not expressly disclose, but Lee from similar fields of endeavor teaches:  reporting a pair of CSI update capabilities, each corresponding to a respective one of the first priority type and the second priority type (page 24:  UE may need to report its maximum simultaneous CSI update/calculation capability to the network. In particular, it may be regulated that the UE reports to the network the maximum simultaneous CSI update/calculation capability for each target BLER, service type, TTI length, numerology, and/or processing time).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the CSI reporting as described by Lee in the feedback system as described by Geirhofer.  The motivation is to improve service level agreements.
For claims 14 and 40; Geirhofer discloses:  reporting a previously determined CSI of the second CSI process based at least in part on the CSI update capability (paragraph 85, 94:  To the extent that the total number of CSI processes exceed the UE capability, the UE may provide outdated CSI reports as previously discussed based on various prioritization techniques).
For claims 15 and 41; Geirhofer discloses:  receiving a first CSI request associated with the first priority type, wherein a first CSI process of the one or more CSI processes is updated in response to the first CSI request (paragraph 90).

For claims 17 and 43; Geirhofer discloses:  performing a CSI update for the first CSI process before performing a CSI update for the second CSI process based at least in part on the set of priority rules (paragraph 90).
For claims 18 and 44; Geirhofer discloses:  receiving a third CSI request associated with the first service priority type, wherein updating the CSI for the one or more CSI processes comprises canceling a CSI update for the second CSI process and performing a CSI update for a third CSI process based at least in part on the set of priority rules and the CSI update capability (paragraph 90).
For claims 19 and 45; Geirhofer discloses the subject matter in claim 1 as described above in the office action.
Geirhofer does not expressly disclose, but Lee from similar fields of endeavor teaches:  transmitting a CSI feedback message via a physical uplink shared channel (PUSCH) or a physical uplink control channel (PUCCH) (page 2214:  PUSCH).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the CSI reporting as described by Lee in the feedback system as described by Geirhofer.  The motivation is to improve service level agreements.
For claims 22 and 48; Geirhofer discloses the subject matter in claim 1 as described above in the office action.
A next-generation system aims to use wide frequency bands and support various services or requirements. For example, ultra-reliable and low-latency communications (URLLC), which is one of the representative scenarios regarding 3GPP NR requirements, requires low latency and high reliability).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the QoS as described by Lee in the feedback system as described by Geirhofer.  The motivation is to improve service level agreements.
For claims 23 and 49; Geirhofer discloses:  the CSI update capability indicates a number of CSI update processes supported by the UE per serving cell (paragraph 93).
For claims 24 and 50; Geirhofer discloses:  the CSI update capability indicates a number of CSI processes across multiple component carriers capable of being updated by the UE (paragraph 93).
For claims 26 and 52; Geirhofer discloses:  the CSI update capability comprises a joint CSI update capability (paragraph 93).

Claims 3 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geirhofer in view of Lee as applied to claim 1 above, and further in view of Harrison et al (US 2018/0279293) (“Harrison”).

Geirhofer does not expressly disclose, but Liu from similar fields of endeavor teaches:  refraining from reporting a previously determined CSI of the second CSI process (paragraph 197:  If the wireless device does not receive an UL grant prior to a CSI-RS subframe configured for calculating a new CSI report for the same CSI process, the wireless device discards the old CSI, and reports the new CSI).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the signaling as described by Liu in the feedback system as described by Geirhofer.  The motivation is to improve signaling overhead.
Geirhofer does not expressly disclose, but Lee from similar fields of endeavor teaches:  based at least in part on the second service type (page 24:  The above operation may be applied such that when multiple CSI reports have the same triggering time or when the triggering time of a CSI report with a high priority is later than that of a CSI report with a low priority, the CSI report with the high priority is updated first. In addition, the operation may be applied such that when multiple CSI reports have the same reporting time or when the reporting time of a CSI report with a high priority is later than that of a CSI report with a low priority, the CSI report with the high priority is updated first).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the CSI reporting as described by Lee in the feedback system as described by Geirhofer.  The motivation is to improve service level agreements.

s 4, 5, 30, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geirhofer in view of Lee as applied to claim 1 above, and further in view of Lee et al (US 2019/0159138) (“Lee”).
For claims 4 and 30; Geirhofer discloses the subject matter in claim 1 as described above in the office action.  Geirhofer discloses:  prioritized CSI processing (paragraph 85:  the CSI processes of the CSI process configurations are indexed. Furthermore, the CSI processes may be prioritized based on their corresponding indexes).
Geirhofer does not expressly disclose, but Lee from similar fields of endeavor teaches:  the first service type comprises an ultra-reliable low latency communications (URLLC) CSI process, and wherein the second service type comprises a shortened transmission time interval (sTTD) (paragraph 119:  it is assumed that a transmission with a long TTI or a transmission other than a URLLC transmission is dropped).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the QoS as described by Lee in the priority index metric as described by Geirhofer.  The motivation is to improve service level agreements.
For claims 5 and 31; Geirhofer discloses the subject matter in claim 1 as described above in the office action.
Geirhofer does not expressly disclose, but Lee from similar fields of endeavor teaches:  the first service type comprises an ultra-reliable low latency communications (URLLC) CSI process, and wherein the second service type comprises an enhanced mobile broadband (eMBB) (paragraph 119:  it is assumed that a transmission with a long TTI or a transmission other than a URLLC transmission is dropped).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement .

Claims 7 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geirhofer in view of Lee as applied to claim 1 above, and further in view of Nogami et al (US 2018/0324791) (“Nogami”).
For claims 7 and 33; Geirhofer discloses the subject matter in claim 1 as described above in the office action.
Geirhofer does not expressly disclose, but Nogami from similar fields of endeavor teaches:  first CSI request is associated with the first CSI process and is an aperiodic CSI request, the method further comprising:  receiving a third, periodic CSI request of the first service priority type; prioritizing the first CSI process associated with the first aperiodic CSI request over a third CSI process associated with the third, periodic CSI request in accordance with the set of priority rules (paragraph 105:  In a case of the collision between the periodic CSI and aperiodic CSI, the periodic CSI is dropped).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the prioritizing as described by Nogami in the CSI scheduling as described by Geirhofer.  The motivation is to improve signaling overhead.

Claims 10 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geirhofer in view of Lee as applied to claim 1 above, and further in view of Park et al (US 2016/0105882) (“Park”).

Geirhofer does not expressly disclose, but Park from similar fields of endeavor teaches:  prioritizing the first CSI process associated with a first downlink control information (DCI) format over a third CSI process of the first service priority type and associated with a second DCI format different from the first DCI format in accordance with the set of priority rules (paragraph 335:  There may exist priority in DCI formats).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the prioritization as described by Park in the priority index metric as described by Geirhofer.  The motivation is to improve performance.

Claims 11 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geirhofer in view of Lee as applied to claim 1 above, and further in view of Rudolf et al (US 2017/0230939) (“Rudolf”).
For claims 11 and 37; Geirhofer discloses the subject matter in claim 1 as described above in the office action.
Geirhofer does not expressly disclose, but Rudolf from similar fields of endeavor teaches:  prioritizing the first CSI process associated with a first block error rate (BLER) target value over a third CSI process of the first service type and associated with a second BLER target value different from the first BLER target value in accordance with the set of priority rules (paragraph 141).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the priority as .

Claims 20, 21, 25, 46, 47, and 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geirhofer in view of Lee as applied to claim 1 above, and further in view of Liu et al (US 2015/0365219) (“Liu”).
For claims 20 and 46; Geirhofer discloses the subject matter in claim 1 as described above in the office action.
Geirhofer does not expressly disclose, but Liu from similar fields of endeavor teaches:  reporting respective CSI feedback messages for each of a plurality of component carriers (paragraph 6:  subscriber station also includes a controller configured to perform periodic CSI reporting regarding the at least two component carriers on at least two individually configured physical uplink control channels (PUCCH)).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the signaling as described by Liu in the feedback system as described by Geirhofer.  The motivation is to improve signaling overhead.
For claims 21 and 47; Geirhofer discloses the subject matter in claim 1 as described above in the office action.
Geirhofer does not expressly disclose, but Liu from similar fields of endeavor teaches:  the updated CSI is reported based at least in part on respective transmission modes associated with the one or more CSI processes (paragraph 93:  The priority within each report type class depends on the feedback mode).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the 
For claims 25 and 51; Geirhofer discloses the subject matter in claim 1 as described above in the office action.
Geirhofer does not expressly disclose, but Liu from similar fields of endeavor teaches:  the one or more CSI processes correspond to respective component carriers of a primary cell or a secondary cell (paragraph 102:  within each class of the report types, the priority depends upon the component carrier ID. For example, within each report class, the feedback report for primary cell (Pcell) will be prioritized over feedback reports for all the other cells (secondary cells, or Scells)).  Thus it would have been obvious to the person of ordinary skill in the art at the time of the invention to implement the signaling as described by Liu in the feedback system as described by Geirhofer.  The motivation is to improve signaling overhead.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. McNew et al. (US 2008/0232433); McNew discloses different service channels with corresponding CSI feedback.  Yang et al. (US 2017/0048740); Yang discloses prioritization of CSI reports.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BLANTON whose telephone number is (571)270-3933.  The examiner can normally be reached on 7am-6pm EST, Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JOHN D BLANTON/Primary Examiner, Art Unit 2466